842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ernest L. CITRON, Defendant-Appellant.
No. 87-2243.
United States Court of Appeals, Sixth Circuit.
March 17, 1988.

1
Before MILBURN and BOGGS, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
The defendant appeals his conviction for conspiracy to possess and possession with intent to distribute cocaine.  The judgment and commitment order was entered on October 28, 1987.  The defendant filed his notice of appeal on December 9, 1987.  A show cause order was entered by this Court on February 1, 1988.  The defendant was given twenty-one (21) days to respond to the aforesaid order.  No response has been filed.


3
The Court now addresses sua sponte the issue of jurisdiction.   F.W. Kerr Chem.  Co. v. Crandall Assoc., Inc., 815 F.2d 426, 428 (6th Cir.1987) (per curiam).  Pursuant to Rule 4(b), Fed.R.App.P., the defendant had ten (10) days from entry of the judgment in which to file a notice of appeal.  The notice of appeal filed herein was thirty (30) days late.  The timely filing of a notice of appeal is a mandatory jurisdictional requirement this Court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).


4
It is ORDERED that this action be dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation